Title: To Thomas Jefferson from Thomas Dill, 7 October 1803
From: Dill, Thomas
To: Jefferson, Thomas


          
            Dear Sir, 
            fort Enquiry where monongehela & Alegainey meets
              October the 7th 1803
          
          Your honourable office place & station your weighty Important Charge & Care & Inspection over & for the welfare health & preservation protection & prosperity and Support & Defence of the Common wealth of the American states; O that the lord of heaven may give you wisdom a penetrating sound well Informed Judgment in all Matters & Cases Intricate and precarious; An Eagles Eye you Need from him who is Eyes to the blind & feet to the lame & the help of the helpless; a husband to the widow & a father to the father to the fatherless the strangers shield & orphans stay; who can heal the sick, Raise the Dead open the Eyes of the blind & lead them by a way they know Not; kings and governors & presidents & princes should be very watchful Careful Just honest Affectionate tender Nursing fathers to the poor & Needy widows & orphans & the lords poor pilgrims such as god calls Strangers in his holy word on Earth; the sea ports & outline Coasts well watched & Guarded from the Evil Intentions & Undermineing Schemes & devices & Evil Counsels of Evil Spies & Evil Designing Enemies; the Invisible powers of hell has no good will nor good wishes nor good desires for the welfare of the Americans souls; & bodys; O how much need Every Individual high & low bond & free Noble & Ignoble Rich & poor stands in of the lord god of heaven for a portion & Inheritance in Christ Jesus to make them Eternally happy in the enjoyment of God; beyond the grave O who can tell how precious Christ & gods free grace in him is to all that believe in Jesus O how precious is the blood of Jesus that Cleanses from all sin O how precious is the time that god lengthens out & prolongs to the children of men to prepare for Death to Escape hell & fly to heaven on the wings of faith & love; but without saving faith in christ & true sincere unfeigned love to god who is love & Repentance unto life that great salvation the lord Christ has purchased by his Death & sufferings cannot be obtained & enjoyed Alas Alas how Ignorant & blind and Dead and wild proud & foolish Self willed; this is case & state & Condition & situation & circumstance of the Children of men their moral taste depraved and all the Intellectuals & faculties & powers of the souls of men all out of tune because of Original & Actual sin; & the Dreadful fatal Ruinous effects & Consequences of our killing fall in & with the first Adam; O how much all the souls in America and England & Ireland & Scotland and wales & france & germany & Spain; doth Need the lord Christ; O how happy they might all be in the enjoyment of the lord in heaven forever if they Did or could or would but believe in Christ the second Adam O when god and Christ & heaven is lost forever lost; then Eternal misery Ensues; Jesus Christ According to your faith so be it unto you, he that believes has the witness in himself & out of his belly flows rivers of living water; while m,r love money would Rather have a thousand Ships loaded with money and a thousand Guineas Coming in every day & let it lie & Rust on hands rather than Clothe the Naked or give good Education to poor orphan Children O Read & See the words of Eternal truth in the 58th of Isaiah & 6th verse & 7th; also in Deuteronomy 15th & 7th & 8th 9th 10th & 11th Verses we must be good & do good we must be merciful to the poor and Charitable to the poor because God is merciful to us Sinners we must Relieve the Distressed because god has often Relieved us when we were in Distress; when we have been sick god has made us well again; god gives us the fleece of his sheep to Clothe us; & the milk to sup & drink of his when we are hungry & thirsty the lord feeds us & gives us the produce of the Earth to Nourish and strengthen us; the gold & silver is the lords as you may see where he says so in haggi 2d & 8, but he lends the money to the Children of men all the Cattle on a thousand hills are his but he gives and lends to worthy & unworthy the good & bad the righteous & wicked; but lest I weary your patience I subscribe my self poor Tom love honey; & Need a Deep blue broad Cloth Neat Setout Coat for winter A New Shirt & a New Strait Coat for winter; for I am sick & sore & wounded & unable to help myself 
          
            
              Thos. Dill
            
          
          
            I have been Robbed & spoiled by thieves & Robbers cruel & unjust
          
        